


110 HRES 481 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 481
		In the House of Representatives, U.
		  S.,
		
			June 19, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2641) making appropriations for energy and water development and related
		  agencies for the fiscal year ending September 30, 2008, and for other
		  purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 2641) making appropriations
			 for energy and water development and related agencies for the fiscal year
			 ending September 30, 2008, and for other purposes. The first reading of the
			 bill shall be dispensed with. All points of order against consideration of the
			 bill are waived except those arising under clause 9 or 10 of rule XXI. General
			 debate shall be confined to the bill and shall not exceed one hour equally
			 divided and controlled by the chairman and ranking minority member of the
			 Committee on Appropriations. After general debate the bill shall be considered
			 for amendment under the five-minute rule. Points of order against provisions in
			 the bill for failure to comply with clause 2 of rule XXI are waived. During
			 consideration of the bill for amendment, the Chairman of the Committee of the
			 Whole may accord priority in recognition on the basis of whether the Member
			 offering an amendment has caused it to be printed in the portion of the
			 Congressional Record designated for that purpose in clause 8 of rule XVIII.
			 Amendments so printed shall be considered as read. When the committee rises and
			 reports the bill back to the House with a recommendation that the bill do pass,
			 the previous question shall be considered as ordered on the bill and amendments
			 thereto to final passage without intervening motion except one motion to
			 recommit with or without instructions.
		2.During consideration in the House of H.R.
			 2641 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
